PER CURIAM.
We affirm appellant’s conviction and sentence for first degree murder and grand theft. We reject appellant’s claim as to the insufficiency of the evidence as to premeditation because we find the evidence as to the manner, duration and extent of the injuries inflicted upon the victim sufficient in itself to support the jury’s conclusion of premeditation. See Heiney v. State, 447 So.2d 210 (Fla.), cert. denied, 469 U.S. 920, 105 S.Ct. 303, 83 L.Ed.2d 237 (1984). We also reject appellant’s claim of error in an alleged discovery violation by the state because our review of the record indicates that the issue was rendered moot when it was determined during a proffer that the test results sought to be placed in evidence by appellant were not supportive of his defense. We find no error by the trial court in allowing an expert to testify that appellant gave a history of drug use since that testimony was limited to an affirmative reply and came after appellant’s own testimony of drug use. We find no reversible error in the receipt of evidence as to the victim’s reputation for peacefulness since the evidence objected to was cumulative to other similar evidence already received without objection, and the objection raised on appeal was not asserted at trial.
ANSTEAD and GUNTHER, JJ., concur.
GLICKSTEIN, J., dissents with opinion.